DETAILED CORRESPONDENCE
In view of the Appeal Brief filed on February 12, 2021, PROSECUTION IS HEREBY REOPENED. New ground rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625                  
                                                                                                                                                                                      
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Appeal Brief
The finality of the rejection of the last Office action has been withdrawn pursuant to an appeal conference held May 5, 2021, regarding applicant’s appeal brief filed February 12, 2021.  Applicant’s appeal brief is responsive to the office action mailed August 20, 2020, and the advisory action mailed December 10, 2020.  The office action mailed August 20, 2020, was responsive to applicant’s amendment and remarks filed June 25, 2020, wherein claims 9-14, 16-19, 21, and 23-25, were amended, and the advisory action mailed December 10, 2020, was responsive to applicant’s after final amendment and remarks filed December 1, 2020, wherein claim 21 was amended.  Claims 9-28 are currently pending and considered in this office action.
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed June 25, 2020, have been fully considered but they are not persuasive.  Claims 9-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Applicant’s remarks do not rely on or reflect any known basis for eligibility based on 35 USC 101 as thoroughly explained in the 2019 PEG.  The 2019 PEG provides the complete legal basis for the rejection as explained in the detailed rejection below.  Applicant conflates the determination with one based on a prior art rejection under 35 USC 102 and/or 103, but the statutory subject matter eligibility determination is a separate issue as thoroughly explained below. 
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant’s arguments, see remarks filed June 25, 2020, with respect to the rejection of claims 9-11 and 16-28 under 35 U.S.C. 103 as being unpatentable over Smith-Bauer (Paper No. 20190220; US Pub. No. 2011/0238527 A1) in view of Ouimet (Paper No. 20190220; US Pub. No. 2013/0325653 A1) have been fully considered and some of them are persuasive.  Therefore, the rejection has been modified and a new ground(s) of rejection is made in view of www.Teacherlists.com, a collection of webpage screen captures identified as item U in the attached form PTO-892 (“Teacherlists”).
Applicant’s argument that the prior art is directed to eliminating shopping is not accurate but would not be persuasive even if it were accurate because the prior art discloses the limitations that it is relied upon to disclose, as noted.  Applicant in making this argument cites portions of the prior art that merely note its objective to eliminate wasted time.  Nowhere does it indicate an objective of eliminating customer shopping as argued by applicant.  Further, the prior art does explicitly explain, inter alia,
“it is a primary object of the present invention to introduce an entirely new concept in shopping,” Smith-Bauer ¶0005; and

“The automated method can be customized to make shopping for school supplies simple, efficient and cost effective for parents,” Smith-Bauer ¶0027.

The prior art discloses all of the limitations that it is relied upon to disclose as noted below in the detailed rejection under 35 USC 103.  Whether a disclosure identifies the set of limitations as a different kind of shopping or not shopping at all is irrelevant if the limitations are nonetheless the same, and they are.  The argument is therefore not persuasive despite that the amendment has for other reasons necessitated a new or modified ground of rejection 
Smith-Bauer reference would not be obvious to combine based on the above rationale or the rationale that automating a process is the opposite of the process is not logically persuasive, and applicant’s argument that it “cannot possibly be the primary reference or a secondary reference in any obviousness rejection of Claims 9 to 11 and 16 to 28,” is thus without support and is not persuasive.    Remarks p.17.  It is not known to examiner what reasoning applicant hopes to establish by specifying “primary” or “secondary” reference.
	Applicant is correct in identifying that Smith-Bauer does not require direct interaction between a customer and the retailer’s website from which an item is directly purchased, though the website that the customer interacts with in Smith-Bauer is a retailer’s website the vendor from which the item is directly purchased is one step removed from that website, as noted by applicant.  Ouimet however discloses direct interaction between the user and the retailer’s website from which the item is directly purchased, and discloses said interaction using a generic shopping list to locate and purchase items directly through said retailer webpage.  See at least Ouimet ¶¶0079, 0083. Ouimet differs from the present claims only in that the user selects the item from those identified as available at the retailer rather than the claimed method matching the items on the list with specific items at the retailer to save the customer from that effort.  It is that automated matching however that is directly and clearly described in Smith-Bauer.  A person of ordinary skill in the art using the invention disclosed by Ouimet would also know of the automated matching taught by Smith-Bauer and would naturally conclude that a combination with the automatic matching of Smith-Bauer would be the most obvious improvement to make with regard to the invention taught by Ouimet.
Smith-Bauer is cited first in the office action does not change the fact that the combination of Ouimet and Smith-Bauer would be obvious to a person of ordinary skill in the art.  In fact the invention of Smith-Bauer goes one step further than the presently claimed invention by also matching the shopping list with the retailer known to have the best set of matching items.  Providing additional function beyond the present claims does not teach away and is not the “opposite” of the present claims. Remarks p.17.   The additional capabilities of Smith-Bauer are irrelevant to the fact that it discloses what it is relied upon to disclose.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  
	Claim 9 recites,
“to improve the technological process of purchasing school supplies over the Internet by processing one or more generic teacher school supply lists listing one or more items that do not specify a brand or a particular supplier of a listed item while a customer is interacting with a retailer web page providing one or more items the customer seeks to purchase,” and

	Claim 21 recites,
“improving the technological process of purchasing school supplies over the Internet by processing one or more generic teacher school supply lists listing one or more items that do not specify a brand or a particular supplier of a listed item while a customer is interacting with a retailer web page from which products from the retailer can be purchased directly from the retailer.”

This is generally narrative and indefinite.  For example in claim 9 the instructions executed by the processor are indicated as processing “one or more generic teacher school supply lists listing one or more items… while a customer is interacting with a retailer web page providing one or more items the customer seeks to purchase” and in claim 21 the method steps are indicated as processing “one or more generic teacher school supply lists listing one or more items… while a customer is interacting with a retailer web page from which products from the retailer can be purchased directly from the retailer.”  Is this intended to imply that the items the customer seeks to purchase are related to those on the teacher school supply list?  There is no clear statement indicating whether the customer is seeking to purchase items on the generic teacher school supply lists.  What is the relationship between the two differently described types of items?  With regard to “listing one or more items that do not specify a brand or a particular supplier of a listed item while a customer is interacting with a retailer web page,” how do one or more items specify or not specify “a brand or a particular supplier of a listed item?”  Are the one or more items information items?  On what list is the “a listed item” that is subject to the non-specification of a brand or supplier by the other listed one or more items?  Is the “a listed item” on the same list as the “one or more items,” and if so how do the “one or more items” on the list specify information regarding 
	Claims 9, 16, and 21, recite, 
“receiving electronically, from one or more teachers or teacher designees, one or more generic teacher school supply lists listing generically one or more items a student of a teacher should have for class, an item generically listed does not specify a brand or a particular supplier of a listed item but rather describes the item by its generic term.”

Claims 9, 16, and 21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, steps, or structural cooperative relationships, such omission amounting to a gap between the elements, steps, or necessary structural connections.  See MPEP § 2172.01.  The omitted elements, steps, or structural cooperative relationships, are: those that would enable “teachers or teacher designees” to transmit electronically, i.e., those that would enable the one or more lists to be received electronically from the teachers or teacher designees. 
The phrase "should have" renders the claim indefinite because it is unclear whether the item(s) are a necessary part of the claimed invention.  See MPEP § 2173.05(d).

Claims 9, 16, and 21, recite, 
“indexing a retailer's corresponding product to each of the one or more items generically listed on the one or more generic teacher school supply lists that do not specify a brand or a particular supplier of a listed item but rather describes the item by its generic term.”

This recitation again incorporates the indefinite language previously noted, including the broad recitation “each of the one or more items,” and “a listed item,” that is the narrower statement of the range/limitation.
	Claims 9, 16, and 21, recite,
“accessing, by a first customer during a first shopping session, a first retailer's website providing at least one item the first customer wants to 

This recitation is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claims indicate that the customer is accessing “a first retailer’s website providing at least one item the first customer wants to purchase,” but that the customer is accessing the website “during a first shopping session.”  The omitted steps are:  the steps that establish that the first retailer’s website provides an item or items the customer wants to purchase.  This is exacerbated by the undefined relationship between item(s) the customer wants to purchase and “items generically listed on the one or more generic teacher school supply lists,” as noted above.
	Claims 9, 16, and 21, recite,
“generating and displaying to the first customer on the first retailer's website during the first shopping session of the first customer conducted using the first retailer's website one or more teacher list locating graphical user interfaces configured to allow the first customer to locate and select one or more generic teacher school supply lists;

receiving, during the first shopping session of the first customer conducted using the first retailer's website, the first customer's input selecting a first generic teacher school supply list generically listing one or more items a student of a teacher should have for class.”

There is insufficient antecedent basis for the limitation "the first customer’s input" in the claims.  Although “the first customer” has been introduced, “the first customer’s input has not been established.  The claim only recites that the “one or more teacher list locating graphical user interfaces” is “configured to allow the first customer to locate and select one or more generic teacher school supply lists.”  It does not recite any steps involved in the allowing that would establish antecedent basis for the interface receiving e.g., how it allows the locating and selection).  In addition the phrase "should have for class," discussed previously, renders the claim indefinite because it is unclear whether the item(s) are a necessary part of the claimed invention.  See MPEP § 2173.05(d).
Claims 9, 16, and 21, recite,
“retrieving, during the first shopping session of the first customer conducted using the first retailer's website, from the one or more non-transitory storage mediums of the computer program product, information corresponding to the first generic teacher school supply list and one or more product identifying information, wherein each product identifying information is indexed against a generically listed item on the first generic teacher school supply list and the product identifying information includes information identifying a specific product of the first retailer corresponding to a generically listed item on the first generic teacher school supply list.”  Claim 9 (claims 16 and 21 omit “of the computer program product” in line 3).

Claims 9, 16, and 21, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, steps, or structural cooperative relationships, such omission amounting to a gap between the elements, steps, or necessary structural connections.  See MPEP § 2172.01.  The omitted elements, steps, or structural cooperative relationships, are: any elements, steps, or necessary structural connections, that would make it possible to retrieve the recited information from “the one or more non-transitory storage mediums of the computer program product,” (claim 9) or “the one or more non-transitory storage mediums” (claims 16 and 21).  The claimed subject matter of claim 9 is presented as a “computer program product including one or more nontransitory storage mediums having computer executable instructions that when executed by a processor cause the following steps to be performed.”  If it is the computer program product that is being 
This recitation also incorporates a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation.  This is considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “one or more product identifying information,” and the claim also recites “each product identifying information… a generically listed item… the product identifying information… a specific product” which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 9, 16, and 21, recite,
“an interactive matching items graphical user interface identifying all items of the first retailer matching the first generic teacher school supply list selected by the first customer …the interactive matching items graphical user interface includes an interactive add item control, … configured such that when activated … all matching items are automatically added to the first customer's electronic shopping cart.”


Claim 9, 16, and 21, recite the limitation "the first customer's electronic shopping cart.”  There is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites,
“a category selection control… configured such that when activated by the first customer a plurality of user selectable product categories are displayed below the category selection control and upon selection of one of the plurality of user selectable product categories, the search and purchase web page of the first retailer below the category selection control, is populated with a scrollable display section.”

There is insufficient antecedent basis for the limitation "the search and purchase web page of the first retailer below the category selection control" in the claim.  This portion of the claim does not make clear sense and may also suffer from missing elements.
Claim 17 recites the limitation "the first customer's electronic device" in line 5.  There is insufficient antecedent basis for this limitation in the claims.
Claim 18 recites the limitation "the first interactive order delivery method icon" in line 5.  There is insufficient antecedent basis for this limitation in the claims.

Claim 22 recites the limitations "the corresponding item" in line 4.  There is insufficient antecedent basis for this limitation in the claims.
Claim 23 recites the limitation "the first customer's electronic device" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 24 recites the limitation "the first interactive order delivery method icon" in line 3.  There is insufficient antecedent basis for this limitation in the claims.
Claims 24 and 25 recite the limitation "the first section of the interactive matching items graphical user interface" in lines 12-13 and line 12 respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 9-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
In the instant case claims 9-15 are directed to a manufacture, claims 16-20 are directed to a machine, and claims 21-28 are directed to a process.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1. These claims also recite, inter alia,
“receiving electronically, from one or more teachers or teacher designees, one or more generic teacher school supply lists listing generically one or more items a student of a teacher should have for class, an item generically listed does not specify a brand or a particular supplier of a listed item but rather describes the item by its generic term; subsequent to receiving electronically one or more generic teacher school supply lists, indexing a retailer's corresponding product to each of the one or more items generically listed on the one or more generic teacher school supply lists that do not specify a brand or a particular supplier of a listed item but rather describes the item by its generic term; accessing, by a first customer during a first shopping session, a first retailer's website providing at least one item the first customer wants to purchase over the Internet directly from the first retailer during the first shopping session conducted by the first customer using the first retailer's website and wherein the first retailer's website is generated…; during the first shopping session conducted by the first customer using the first retailer's website, each of the following steps being performed: generating and displaying to the first customer on the first retailer's website during the first shopping session of the first customer conducted using the first retailer's website one or more teacher list locating graphical user interfaces configured to allow the first customer to locate and select one or more generic teacher school supply lists; receiving, during the first shopping session of the first customer conducted using the first retailer's website, the first customer's input selecting a first generic teacher school supply list generically listing one or more items a student of a teacher should have for class; retrieving, during the first shopping session of the first customer conducted using the first retailer's website… information corresponding to the first generic teacher school supply list and one or more product identifying information, wherein Claim 9.

“generating a first retailer's website configured to allow a first customer to directly purchase products over the Internet from the first retailer while searching the first retailer's website; … receiving electronically, from one or more teachers or teacher designees, one or more generic teacher school supply lists listing generically one or more items a student of a teacher should have for class, an item generically listed does not specify a brand or a particular supplier of a listed item but rather describes the item by its generic term; subsequent to receiving electronically one or more generic teacher school supply lists, indexing a retailer's corresponding product to each of the one or more items generically listed on the one or more generic teacher school supply lists that do not specify a brand or a particular supplier of a listed item but rather describes the item by its generic term; accessing, by a first customer during a first shopping session, the first retailer's website providing at least one item the first customer wants to purchase over the Internet directly from the first retailer during the first shopping session and wherein the first retailer's website is generated by a first retailer server; during the first shopping session conducted by the first customer using the first retailer's website, each of the following steps being performed: generating and displaying to the first customer on the first retailer's website during the first shopping session of the first customer conducted using the first retailer's website one or more teacher list locating graphical user interfaces configured to allow the first customer to locate and select one or more generic teacher school supply lists; receiving, during the first shopping session of the first customer conducted using the first retailer's website, the first customer's input selecting a first generic teacher school supply list generically listing one or more items a student of a teacher should have for class; retrieving, during the first shopping session of the first customer conducted using the first Claim 16.

“facilitating a customer's online purchase of school supplies listed on one or more generic teacher school supply lists using an online store's website,… generating a first retailer's website configured to allow the customer to directly purchase products over the Internet from the first 
retailer while searching the first retailer's website, …: receiving electronically, from one or more teachers or teacher designees, one or more generic teacher school supply lists listing generically one or more items a student of a teacher should have for class, an item generically listed does not specify a brand or a particular supplier of a listed item but rather describes the item by its generic term; subsequent to receiving electronically one or more generic teacher school supply lists, indexing a retailer's corresponding product to each of the one or more items generically listed on the one or more generic teacher school supply lists that do not specify a brand or a particular supplier of a listed item but rather describes the item by its generic term; accessing, by a first customer during a first shopping session, the first retailer's website providing at least one item the first customer wants to purchase over the Internet directly from the first retailer during the first shopping session; during the first shopping session conducted by the first customer using the first retailer's website, each of the following steps being performed: generating and displaying to the first customer on the first retailer's website during the first shopping session of the first customer conducted using the first retailer's website one or more teacher list locating graphical user interfaces configured to allow a user to locate and select one or more generic teacher school supply lists; receiving, during the first shopping session of the first customer conducted using the first retailer's website, the first customer's input selecting a first generic teacher school supply list generically listing one or more items a student of a teacher should have Claim 21.

These limitations are abstract because they all, both alone and in combination, represent certain methods of organizing human activity such as commercial interactions (marketing or sales activities or behaviors) and managing personal behavior or relationships or interactions between people (including teaching). See 2019 PEG Step2A1, 84 FR 50. The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are one or more nontransitory storage mediums having computer executable instructions, the Internet, and a first retailer server in claims 9-15 (a contingent processor is noted in preamble but not affirmatively claimed), and a computer system e.g., the server generates the merchant website, the internet is a communication medium, and the processor accesses data and executes all of the instructions contained on the storage medium or storage device, thus performing all functions, and the functions are ultimately all data processing steps vaguely and generally claimed by way of intended results of the processing rather than any actual functional steps, this includes the graphical user interface(s), which are not claimed or limited in any specific functional way other than merely by the general outcome proposed to be achieved by using them (e.g., “to locate and select one or more generic teacher school supply lists,” “identifying all items of the first retailer matching the first generic teacher school supply list,” and automatically adding all matched items to the customer’s shopping cart).  Note that there are no functionally specific improvements identified as being performed or enabled by the interface(s), but instead merely intended outcomes hoped to be achieved by using them.  Those outcomes are additionally merely descriptive of data processing results (locating and selecting a list of items, matching items, moving the matched items to a shopping cart).  The additional elements therefore do not integrate the judicial exception into a practical application MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  The elements that are not abstract (i.e., the processor, storage medium, server, internet, G.U.I.s) are identified broadly and generically as applying the method, and the method itself is described without reference to any particular functional 
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing usually means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the claim are mere instructions to implement an abstract idea or other exception on computers. MPEP 2106.05(f).  The claim invokes computers or other machinery merely as tools to perform an abstract process.  Simply adding general purpose computers or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
Finally, the dependent claims do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that describe in greater detail the calculations and identification of data performed in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 9-28 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Examiner Comment: Interpretation of References
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 9-28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith-Bauer (Paper No. 20190220; US Pub. No. 2011/0238527 A1) in view of Ouimet (Paper No. 20190220; US Pub. No. 2013/0325653 A1), and further in view of Teacherlists (www.Teacherlists.com, a collection of webpage screen captures identified as item U in the attached form PTO-892).
Smith-Bauer and Ouimet both teach methods for improving the technological process of purchasing school supplies over the Internet by processing one or more generic teacher school supply lists.  Smith-Bauer and Ouimet both disclose a) a generic teacher school supply list, b) retailer website(s), c) matching items on a teacher school supply list with items available at retailer website(s), and d) an interactive matching items graphical user interface that includes an interactive add item control configured to add matching items to the customer's electronic shopping cart.
Teacherlists also teaches a method for improving the technological process of purchasing school supplies over the Internet by processing one or more generic teacher school supply lists.  Teacherlists discloses a) a generic teacher school supply list, b) retailer website(s), c) providing a teacher school supply list at retailer website(s), and d) a retailer website providing items on a teacher school supply list through an interactive graphical user interface that includes an interactive add item control configured to add matching items to the customer's electronic shopping cart (e.g., “one-click shopping”).
Smith-Bauer discloses:
	●	providing a computer system for facilitating a customer's online purchase of school supplies listed on one or more generic teacher school supply lists using an 
Smith-Bauer in view of Ouimet and further in view of Teacherlists discloses:
	●	receiving electronically: from one or more teachers or teacher designees, one or more generic teacher school supply lists listing generically one or more items a student of a teacher should have for class, an item generically listed does not specify a brand or a particular supplier of a listed item but rather describes the item by its generic term (claims 9, 16, 21; see at least Smith-Bauer figs. 1 (teacher posts supply list), ¶0022 “a list of required supplies is obtained form either a third party website, such as a school website, or in the alternative from a postings on a hosted website made by the teacher or school requiring the supplies,” ¶0027 “uploading their class supply list onto the school website, if not already routinely done, or in the alternative on a designated website of a hosting company”; in view of at least Ouimet ¶¶0079, 0081, 0083, describing the listing of products as generic product families allowing the user to select specific products while shopping; and further in view of Teacherlists pp.3, 12-13 (showing items listed without specifying brand or supplier, and also items listed with brand, at the list creator’s option.), p.10 “You can … remove a brand name”);
Smith-Bauer teaches all of the features herein noted, but does not explicitly disclose some features related to various techniques for manipulating the graphical user interface.  Ouimet also teaches a) a user compiling a list of products of interest, b) a retailer promoting the list to other consumers, c) displaying product information, and d) displaying lists of matching products and products with no match, and also teaches features related to various techniques for manipulating the graphical user interface.

Smith-Bauer in view of Ouimet and further in view of Teacherlists discloses:
	●	subsequent to receiving electronically: one or more generic teacher school supply lists, indexing a retailer's corresponding product to each of the one or more items generically listed on the one or more generic teacher school supply lists that do not specify a brand or a particular supplier of a listed item but rather describes the item by its generic term (claims 9, 16, 21; see at least Ouimet fig. 32, ¶0077 “products 152-158 are … presented in shopping list 148 under the generic product family 150. Shopping list 148 includes a single entry for the yogurt product family 150 …. retailers 46-50 and can select specific yogurt flavors at that time,” ¶¶0079, 0112 “optimize the shopping list and determine which products should be purchased from which retailers … as defined by the consumer profile and list of products of interest or preferred products with weighted attributes….  considering each line item of the consumer's shopping list … and reviewing retailer product information in database 56 to determine how to best align each item to be purchased with the available products from the retailers,” as previously discussed, Smith-Bauer ¶0041 discloses “select acceptable alternatives,” and Teacherlists teaches listing items without specifying brand or supplier (see at least pp.3, 10, 12-13 as noted previously).);
	●	accessing, by a first customer during a first shopping session: a first retailer's website providing at least one item the first customer wants to purchase over the Internet directly from the first retailer during the first shopping session conducted by the first customer using the first retailer's website and wherein the first retailer's website is generated by a first retailer server (claims 9, 16, 21; see at least Smith-Bauer fig. 1, ¶0003 “commercial transactions being conducted by communication over the Internet …. Typically include placement of orders by purchasers using a merchant or plurality of merchants,” in view of at least Ouimet figs. 2-3, 8-9, ¶0055 “Retailers 46-50 can also be remote from consumers 42-44 with transactions handled by electronic communication medium, e.g., … online website via personal computer…. Consumer 44 can browse the website of retailer 50 using a personal computer and select product P3 for purchase,” ¶¶0079, 0081, 0083);
	during the first shopping session conducted by the first customer using the first retailer's website, each of the following steps being performed:
	●	generating and displaying to the first customer on the first retailer's website: during the first shopping session of the first customer conducted using the first retailer's
website one or more teacher list locating graphical user interfaces configured to allow the first customer to locate and select one or more generic teacher school supply lists (claims 9, 16, 21; see at least Smith-Bauer fig. 1, ¶0007 “providing … services … for a shopper to obtain required supplies that are posted on a third party web site or the Ouimet ¶¶0079, 0081, 0083, 0089 “A plurality of shopping lists can be segregated …. personal assistant engine 54 presents link 212 to an existing 
shopping list for food items and link 214 to an existing shopping list for apparel, …. Consumer 42 selects a link,” and further in view of Teacherlists p.3 “Finding and viewing lists has never been more convenient.  … lists are always available to parents on any device (even their smartphones), … and at popular retailers,” p.6 “Lists are instantly available … at national retailers,” p.8 “easy access to the information … while they’re shopping. That's exactly what Teacherlists makes possible.  Even the retailers …. By digitizing these lists, we're making it possible for parents to get exactly what they need, whether that's finding the lists when needed or even one-click shopping through favorite retailers”);
	●	receiving, during the first shopping session of the first customer conducted using: the first retailer's website, the first customer's input selecting a first generic teacher school supply list generically listing one or more items a student of a teacher should have for class (claims 9, 16, 21; see at least Smith-Bauer ¶¶0009-0010 “receiving a purchase request from a customer….   accessing a database … to process data received from an input device … said database having said information including a list of supplies required or recommended to participate in a group or to complete a task,” in view of Ouimet ¶¶0079, 0081, 0083, 0089 “Consumer 42 selects a link,” and further in view of Teacherlists p.6 “Lists are instantly available … at national retailers,” p.8 “easy access to the information … while they’re shopping. …  Even the retailers …. By 
	●	retrieving, during the first shopping session of the first customer conducted using: the first retailer's website, from the one or more non-transitory storage mediums information corresponding to the first generic teacher school supply list and one or more product identifying information, wherein each product identifying information is indexed against a generically listed item on the first generic teacher school supply list and the product identifying information includes information identifying a specific product of the first retailer corresponding to a generically listed item on the first generic teacher school supply list (claims 9, 16, 21; see at least Ouimet fig. 32, ¶¶0077, 0079, 0112, for indexing specific product from retailer against the generic list, as detailed above, wherein Smith-Bauer has previously been detailed as disclosing at least ¶0002 “obtaining supply lists from a third party posting and, using the Internet or a mobile network, procuring the items on the list,” ¶0022 “identifying information, a list of required supplies is obtained form either a third party website, … or in the alternative from … a hosted website made by the teacher or school requiring the supplies,” ¶0033 “select …vendor … based on … product availability, selection.”);
	●	automatically generating and displaying to the first customer: on the first retailer's website, during the first shopping session conducted by the first customer using the first retailer's website, an interactive matching items graphical user interface identifying all items of the first retailer matching the first generic teacher school supply list selected by the first customer during the first shopping session conducted by the first customer using the first retailer's website, the interactive matching items graphical user interface Smith-Bauer ¶0011 “automatically selecting at least one qualified vendor … and generating a purchase order including said list of supplies based on information selected from … product availability, selection,” ¶0016 “request list can be populated that will be used to generate a purchase order,” ¶0044 “list can be generated … using a bar code reader to identify the items …. can be … posted on the … website with the proper identifier. This would assure that the exact item requested is what is purchased,” ¶0048 “post the list on the hosting website and the platform is configured to sort the information according to group identifier. Once a customer places an order, the electronic web-based platform matches the sorted information with the incoming customer order having the same group identifier. … automatically forward the purchase order … for fulfillment”).

Smith-Bauer in view of Ouimet and further in view of Teacherlists further discloses, pertaining to:
Claim 10.  The computer program product of claim 9, further having computer executable instructions that when executed by a computer processor perform steps of: during the first shopping session conducted by the first customer using the first retailer's website, receiving the first customer's input that the interactive add item control on the interactive matching items graphical user interface has been activated (claim 10; see at Smith-Bauer ¶¶0011, 0016, 0044, 0048); and, upon receiving the first customer's input, during the first shopping session conducted by the first customer using the first retailer's website, that the interactive add item control on the interactive matching items graphical user interface has been activated, displaying, during the first shopping session conducted by the first customer using the first retailer's website, a search and purchase web page of the first retailer having an interactive checkout control and an interactive search section, the interactive checkout control being configured such that when activated by the first customer one or more purchase graphical user interfaces are displayed to the first customer allowing the first customer to purchase one or more products of the first retailer and the interactive search section being configured to allow the first customer to search for one or more items on the first retailer's website during the first shopping session (claim 10; see at least Smith-Bauer ¶0033 “method accesses a database … to obtain information including a list of supplies required to participate in a group. The method uses search engines and computer based logic, much of which is known in the art or can be written by a skilled computer programmer,” ¶0035 “search … to obtain information to be included in orders”).

Claim 11.  The non-transitory computer program product of claim 10, wherein: the search and purchase web page of the first retailer includes an upper section having a search input box and a category selection control, the search input box being configured to allow the first customer to search for one or more items in a school supply department of the first
Ouimet fig. 18).

Claim 12.  The non-transitory computer program product of claim 11, wherein: the search and purchase web page of the first retailer includes a scrollable class list section extending downwardly from the upper section, the scrollable class list section including an upper region, a middle region and a lower region, the upper region of the scrollable class list section having a class list view and print control and a search class list control, the class list view and print control being configured to allow the first customer during the first shopping session conducted by the first customer using the first retailer's website to view and print the first generic teacher school supply list and the search class list control being configured such that when activated by the first customer, during the first shopping session conducted by the first customer using the first retailer's website, the one or more teacher list locating graphical user interfaces are generated to allow a user to locate and select a second generic teacher school supply list (claim 12; see at least Ouimet fig. 18, ¶¶0049, 0084, 0086, 0090, 0122 “shopping list 148 can be Teacherlists p.10 “Click on the buttons to ….  print your list….”.  Please note: the location and selection of a second generic teacher school supply list is taught by Smith-Bauer. In addition, repetition of a step to achieve the same result as previously achieved has been held to involve only routine skill in the art. Where all control commands for the described functions are not necessarily shown in the figures of the web page display a person of ordinary skill would understand that the control commands for those functions must appear or the functions would not exist.).
Claim 13.  The non-transitory computer program product of claim 12, wherein: the middle region of the scrollable class list section lists all items on the first generic teacher school supply list for which no match was found and the lower region of the scrollable class list section lists all items on the first generic teacher school supply list for which a match was found and a graphical representation is provided for each matching item identifying to the first customer, during the first shopping session conducted by the first customer using the first retailer's website, that the matching item has been added to the first customer's electronic shopping cart (claim 13; see at least Ouimet fig. 18, ¶0122. Please note: Although this reference also discloses listing available and unavailable items, the limitations of listing no match items and listing matched items is disclosed as described above in the rejection citing Smith-Bauer.  The scrolling display and other display techniques is disclosed in the present reference as noted.).
Claim 14.  The computer program product of claim 13, wherein: the scrollable class list Ouimet figs. 18-21, 24, 26, 29, 33; ¶¶0049, 0084, 0086, 0090, 0122-0123. Please note: the reference discloses manipulating the displayed lists, adding and removing items and groups of items, and directional controls.  Examiner’s position is that beyond that the specific manipulations described as claimed are a matter of design choice.).
Claim 15.  The computer program product of claim 14, wherein: the search and purchase web page of the retailer includes a scrollable first customer electronic shopping cart section identifying all matching items currently in the first customer’s electronic shopping cart, the scrollable first customer electronic shopping cart section includes an individual item removal control associated with each matching item which when activated by the first customer removes the corresponding matching item from the first customer’s electronic shopping cart (claim 15; see at least Ouimet figs. 18-21, 24, 26, 29, 33; ¶0068 “individual products in the shopping list can be added or deleted,” Smith-Bauer as noted above. This reference (Ouimet) discloses the scrollable shopping cart section (also identifying matching items in the cart) and individual item removal control).

Claim 17. The computer system of Claim 16, wherein the computer program product further having one or more computer executable instructions that when executed by the processor cause the following step to be performed:
	●	during the first shopping session conducted by the first customer using the first retailer's website, displaying on an electronic display of the first customer's electronic device, an interactive order delivery method selection graphical user interface, the interactive order delivery method selection graphical user interface including a first interactive order delivery icon corresponding to an order to be picked-up in a store and a second interactive order delivery icon corresponding to an order to be shipped to a location specified by the first customer, the interactive order delivery method selection graphical user interface being displayed during the first shopping session conducted by the first customer using the first retailer's website and before displaying to the first customer the interactive matching items graphical user interface corresponding to the first generic teacher school supply list (claim 17; see at least Smith-Bauer ¶0002 “procuring the items on the list and arranging delivery to client,” ¶0005 “facilitate drop-shipment of the completed order to the designated address or to multiple addresses as indicated in the sign-up portion of the program,” ¶0016 describes input screen to select items and arrange delivery, ¶0028 “with a click of a computer button the task of finding, In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).

Claim 18. The computer system of Claim 17, wherein the computer program product further having one or more computer executable instructions that when executed by the processor cause the following steps to be performed:
	●	receiving first customer input during the first shopping session conducted by the first customer using the first retailer's website that the first interactive order delivery Smith-Bauer ¶0010 “microcomputer configured to process data received from an input device,” ¶0016, ¶0028 “with a click of a computer button the task of finding, ordering, sorting and delivery can be completed…”);
	●	subsequent to receiving first customer input that the first interactive order delivery method icon has been activated by the first customer and before displaying to the first customer the interactive matching items graphical user interface corresponding to the first generic teacher school supply list, checking an inventory of a first store (claims 18, 24; see at least Smith-Bauer ¶0011 “generating a purchase order including said list of supplies based on … product availability,” ¶0048 “selection of vendors based on … product availability”); and
	●	subsequent to checking an inventory of the first store, automatically displaying during the first shopping session conducted by the first customer using the first retailer's website, without further first customer input, the interactive matching items graphical user interface wherein the first section of the interactive matching items graphical user interface includes only matching items that will be in the inventory of the first store at a predetermined time before the first customer’s order is to be picked-up (claims 18, 24; see at least Smith-Bauer ¶0011 “generating a purchase order including said list of supplies based on … product availability,” ¶0013 “notification of fulfillment.” Please note: see previous comments concerning delivery/pick-up and nonfunctional descriptive information. The function of the method (the interface/the computer) is the same regardless of which option the user selects. The difference is in the user’s mind and in commercial processes operating outside of the claimed method.).

Claim 19. The computer system of Claim 17, wherein the computer program product further having one or more computer executable instructions that when executed by the processor cause the following steps to be performed:
	●	receiving first customer input conducted by the first customer using the first retailer's website that the second interactive order delivery method icon has been activated by the first customer (claims 19, 25; see at least Smith-Bauer ¶¶0002, 0005, 0016, 0028);
	●	subsequent to receiving first customer input that the second interactive order delivery method icon has been activated by the first customer and before displaying to the first customer the interactive matching items graphical user interface corresponding to the first generic teacher school supply list, checking an online inventory of the first retailer (claims 19, 25; see at least Smith-Bauer ¶¶0011, 0048); and
	●	subsequent to checking the online inventory of the first retailer, automatically displaying during the first shopping session conducted by the first customer using the first retailer's website, without further first customer input, the interactive matching items graphical user interface wherein the first section of the interactive matching items graphical user interface includes only matching items that will be in the online inventory of the first retailer at a predetermined time before the first customer's order is to be shipped (claims 19, 25; see at least Smith-Bauer ¶¶0011, 0013. Please note: see previous comments concerning pick up/delivery and nonfunctional descriptive information.).

Smith-Bauer ¶0041 “Should items on the list not be available the customer and/or the teacher can be messaged by e-alert, text message, telephone call or post card …. method will automatically generate a second purchase order containing items that was not available in the first purchase order,” ¶0049 “automatically generating a second purchase order containing items in the first purchase order that were out of stock”).

Claim 22. The method according to Claim 21, wherein: the interactive matching items graphical user interface includes a first matching items section which includes the following for each matching item: (i) product purchase information (claim 22; see at least Smith-Bauer ¶0016 “input screen … configured to process data received from an input device … so that a request list can be populated that will be used to generate a purchase order. … generates a notification of fulfillment of said purchase order and sets forth the delivery details for delivery of items in said purchase order”); and, (ii) a description of the corresponding item on the first generic teacher school supply list, wherein the product purchase information is displayed adjacent the description of the corresponding item on the first generic teacher school supply list (claim 22; see at least Smith-Bauer ¶0007 “teachers to post required school supply list … participant … automatically purchases supplies on the posted listed,” ¶0011 “generating a purchase order including said list of supplies”).

Claim 23. The method of Claim 22, further comprising: displaying on an electronic display of the first customer's electronic device during the first shopping session conducted by the first customer using the first retailer's website, using the processor, an interactive order delivery method selection graphical user interface, the interactive order delivery method selection graphical user interface including a first interactive order delivery icon corresponding to an order to be picked-up in a store and a second interactive order delivery icon corresponding to an order to be shipped to a location specified by the first customer, the interactive order delivery method selection graphical user interface being displayed during the first shopping session conducted by the first customer using the first retailer's website and before displaying to the first customer the interactive matching items graphical user interface corresponding to the first generic teacher school supply list (claim 23; see at least Smith-Bauer ¶¶0002, 0005, 0016, 0028.  Please note: see comments addressing claim 17.).

Claim 24.  See discussion under claim 18.
Claim 25.  See discussion under claim 19.
Claim 26.  See discussion under claim 20.

Claim 27. The method of Claim 21, wherein the product identifying information is a UPC code (claims 20, 27; see at least Ouimet ¶¶0071, 0073, 0074).
Claim 28. The method of Claim 21, wherein the product purchase information includes at least two of the following: (i) a product image, (ii) a textual description of a product, Smith-Bauer ¶¶0011, 0036, 0041, 0048, 0050. Please note: the cited portions refer to product price and text information but it should be noted that all of the product purchase information options would be considered old and well known in the art.  Also note that the claim language consisting of a series of optional or alternative limitations only two of which are required does not result in further limitation beyond two alternatives because beyond the presence of two alternatives it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.")).
Pertaining to computer program product claims 9-15
		Rejection of claims 9-15 is based on the same rationale noted above.  In addition, Smith-Bauer discloses:
	●	one or more machine readable storage devices: (claim 9; see at least Smith-Bauer ¶¶0023-0024, 0044, 0051).
Pertaining to system claims 16-20 and method claims 21-28		Rejection of claims 16-28 is based on the same rationale noted above.  In addition, Smith-Bauer discloses:
a first retailer server: for generating a first retailer's website configured to allow a first customer to directly purchase products over the Internet from the first retailer while searching the first retailer's website (see at least Smith-Bauer ¶¶0024, 0033 “method accesses a database … to obtain information including a list of supplies required to participate in a group. The method uses search engines and computer based logic, much of which is known in the art or can be written by a skilled computer programmer,” ¶0035 “search … to obtain information to be included in orders”);
	●	at least one processor: (see at least Smith-Bauer ¶¶0004, 0009-0010).

Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Smith-Bauer to include UPC code and features related to various techniques for manipulating the graphical user interface, as taught by Ouimet since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Ouimet in the method of Smith-Bauer.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.
Therefore it would have also have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Smith-Bauer in view of Ouimet to include a print control to print the shopping list and a more explicit description of a generic list being one that does not include brand or supplier information, as taught by Teacherlists since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the print control to print the shopping list in the method of Smith-Bauer in view of Ouimet.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        May 18, 2021